Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 1 of 7 OCTOBER 28, 2014 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS 14% GROWTH IN THIRD QUARTER EARNINGS Jasper, Indiana - October 28, 2014 German American Bancorp, Inc. (NASDAQ: GABC) today reported that the Company achieved record financial performance during the third quarter, posting a 14% growth in earnings per share during the quarter.Net income in the third quarter of 2014 was $7.7 million, or $0.58 per share, which was an increase of approximately 14%, on a reported per share basis, as compared to second quarter 2014 net income of $6.7 million, or $0.51 per share, and third quarter 2013 net income of $6.5 million, or $0.51 per share.The Company’s year-to-date 2014 earnings were $20.7 million, or $1.57 per share, compared to $18.8 million, or $1.48 per share, booked in the first nine months of 2013. Driven in part by a 12% higher level of loans outstanding, the Company’s net interest income in the third quarter of this year increased by $1.6 million, or 9%, over the level of net interest income recorded in the same quarter last year.Additionally, non-interest income increased by $1.0 million, or 18%, in the third quarter 2014 versus a third quarter 2013 comparison.This significant increase in non-interest income was marked by improvements in virtually every category of non-interest revenue, one of the largest of which was a nearly $250 thousand increase in revenues generated by the Company’s insurance operations. Commenting on the German American’s third quarter performance, Company Chairman & CEO, Mark A. Schroeder, stated, “A major driver of our strong performance, during both the third quarter and first nine months of this year, has been our ability to generate double-digit annualized loan growth over the course of the past 12 months.Furthermore, the continued economic recovery during the past year has benefited the level of activity within each of our lines of business, resulting in significant revenue enhancements within each of these areas, particularly within our insurance operations.” The comparison of German American’s current year operating results with that of the prior year were affected by the inclusion of the United Commerce Bancorp operation which was acquired by the Company effective October 1, 2013, a new financial center in Columbus, Indiana which opened on December 2013, and the roll-out of the Company’s new digital banking systems in the first half of 2014. The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.16 per share which will be payable on November 20, 2014 to shareholders of record as of November 10, 2014. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 2 of 7 Balance Sheet Highlights Total assets for the Company totaled $2.206 billion at September 30, 2014, an increase of $12.3 million, or 2% on an annualized basis, compared with June 30, 2014 and an increase of $145.8 million, or 7%, compared with September 30, 2013. September 30, 2014 loans outstanding increased by $23.4 million or approximately 7% on an annualized basis, compared with June 30, 2014, and increased $152.5 million, or 12%, compared to September 30, 2013 total loans outstanding. The increase in loans was broad based across most categories of loans and throughout the Company’s market area with the exception of a modest decline in commercial real estate loans during the period ended September 30, 2014 compared with June 30, 2014. End of Period Loan Balances 09/30/14 06/30/14 09/30/13 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $6.3 million at September 30, 2014 compared to $6.9 million of non-performing assets at June 30, 2014 and $7.5 million at September 30, 2013.Non-performing assets represented 0.28% of total assets at September 30, 2014 compared to 0.31% of total assets at June 30, 2014, and compared to 0.37% at September 30, 2013.Non-performing loans totaled $5.8 million at September 30, 2014 compared to $6.0 million at June 30, 2014 and compared to $6.9 million of non-performing loans at September 30, 2013.Non-performing loans represented 0.40% of total loans at September 30, 2014 compared with 0.42% of total loans outstanding at June 30, 2014 and 0.54% of total loans outstanding at September 30, 2013. Non-performing Assets (dollars in thousands) 09/30/14 06/30/14 9/30/13 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) 96 67 91 Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ Restructured Loans $ $ $ NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 3 of 7 The Company’s allowance for loan losses totaled $15.6 million at September 30, 2014 remaining relatively unchanged from June 30, 2014 and representing an increase of $1.1 million, or 8%, from September 30, 2013.The allowance for loan losses represented 1.09% of period-end loans at September 30, 2014 compared with 1.10% of period-end loans at June 30, 2014 and 1.13% of period-end loans at September 30, 2013.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.The Company held a discount on acquired loans of $4.5 million as of September 30, 2014, $4.9 million at June 30, 2014 and $2.1 million at September 30, 2013. Total deposits increased $22.1 million or 5% on an annualized basis, as of September 30, 2014 compared with June 30, 2014 total deposits and increased by $93.4 million or 6% compared with September 30, 2013. End of Period Deposit Balances 09/30/14 06/30/14 09/30/13 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 4 of 7 Results of Operations Highlights – Quarter ended September 30, 2014 Net income for the quarter ended September 30, 2014 totaled $7,708,000 or $0.58 per share, an increase of $1,021,000, or 14% on a per share basis, from the second quarter of 2014 net income of $6,687,000 or $0.51 per share.Net income for the third quarter of 2014 increased $1,225,000, or 14% on a per share basis, from the third quarter of 2013 net income of $6,483,000, or $0.51 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended September 30, 2014 Quarter Ended June 30, 2014 Quarter Ended September 30, 2013 Principal Balance Income/ Expense Yield/ Rate Principal Balance Income/ Expense Yield/ Rate Principal Balance Income/ Expense Yield/ Rate Assets Federal Funds Sold and Other Short-term Investments $ $
